t c memo united_states tax_court agapito fajardo and clara s fajardo petitioners v commissioner of internal revenue respondent docket no filed date agapito fajardo pro_se michael h salama for respondent memorandum opinion marvel judge this case is before the court on respondent's motion for summary_judgment filed pursuant to rule ‘all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure for convenience all continued background in his notice_of_deficiency dated date respondent determined the following deficiencies in income_tax and an addition_to_tax addition_to_tax year deficiency sec_6651 a dollar_figure 1dollar_figure big_number --- ‘the first page of the notice_of_deficiency shows an addition_to_tax under sec_6651 with respect to not however our review of the notice in its entirety reveals that the determination regarding the addition_to_tax was made with respect to in his motion for summary_judgment respondent confirmed that a typographical error was made in the notice and that the addition_to_tax was determined with respect to petitioners filed a timely petition and designated los angeles california as the place of trial petitioners resided in carson california on the date their petition was filed references to petitioner are to agapito fajardo on date respondent's counsel sent petitioners a branerton_letter see branerton corp v commissioner 1t1 c advising them of the court's policies and requirements regarding informal exchange of documentation and stipulation of facts and inviting petitioners to attend a conference for that purpose on date petitioners continued monetary amounts have been rounded to the nearest dollar did not attend the conference or otherwise respond to the letter from respondent's counsel respondent's counsel mailed a second branerton_letter on date which repeated the same information regarding the court's policies and requirements regarding discovery the second letter invited petitioners to meet with respondent's counsel on date pincite p m the second letter encouraged petitioners to contact respondent's counsel by telephone to reschedule the january meeting if they could not attend on that date petitioners failed to attend the proposed conference or otherwise to respond to the second letter on date notice was served on the parties that the case was calendared for trial during the los angeles california trial session beginning date attached to the notice was a copy of the court's standing pre-trial order advising the parties of the court's policies and requirements regarding discovery stipulations of fact and other pretrial matters and ordering the parties to comply with those requirements on date respondent's counsel mailed petitioners a third branerton_letter requesting that petitioners contact counsel for respondent by telephone to schedule a meeting as with the previously scheduled conferences the stated purpose of the meeting was to discuss documentation and other evidence so that the parties could begin to develop a stipulation of facts and comply with the court's policies and requirements regarding pretrial preparation petitioners did not respond to this letter on date respondent served petitioners with requests for admission pursuant to rule the requested admissions were as follows for the and taxable years petitioners are not entitled to dependency_exemptions in the amounts of dollar_figure and dollar_figure respectively for the and taxable years petitioners are not entitled to deductions for schedule c expenses in the amounts of dollar_figure and dollar_figure respectively in petitioners received a taxable_distribution from an i r a in the amount of dollar_figure petitioners failed to report this item on their return for the and taxable years petitioners are not entitled to deductions for rental expenses in the amounts of dollar_figure and dollar_figure respectively for the and taxable years petitioners are not entitled to itemized_deductions in the amounts of dollar_figure and dollar_figure respectively for the taxable_year petitioners are not entitled to an additional deduction for exemptions in the amount of dollar_figure the petitioners are liable for the failure to timely file penalty pursuant to internal_revenue_code it r c sec_6651 for the taxable_year petitioners failed to respond as required by rule and consequently the requested findings were deemed admitted pursuant to rule c the deemed admissions essentially concede petitioners' case on date respondent filed his motion for summary_judgment together with a memorandum of law in support thereof in his motion respondent requests that summary_judgment be granted as to the deficiencies and addition_to_tax set forth in the notice_of_deficiency respondent alleges that the concessions deemed admitted under rule c establish that there is no genuine dispute of material fact and that a decision in favor of respondent may be entered as a matter of law on date the court ordered petitioners to file a response to respondent's motion for summary_judgment on or before date petitioners did not file a response at the calendar call on date this case was called and petitioner appeared on his own behalf in response to the court's questions regarding his failure to respond to the branerton letters and to comply with the court's standing pre- trial order petitioner explained that he had separated from his wife had changed job locations and was dependent upon his wife to inform him when he received mail at his carson california mailing address petitioner informed the court that he intended to confer with respondent's counsel regarding stipulations and requested that the case be recalled so that he might do so the court granted his request directed the parties to meet and review whatever documents and information petitioner wanted to present and ordered that the case be recalled for a report and or trial on date on date the case was recalled neither of petitioners appeared respondent's counsel reported that petitioner had met with respondent's counsel on friday september and on sunday september on september petitioner did not have any documentation with him despite several earlier requests that he produce whatever documents he had to support his return positions and despite the court's standing pre-trial order which required the parties to exchange documents at least days before the beginning of the trial session on september petitioner finally presented some documentation purporting to demonstrate his entitlement to the deductions and exemptions at issue in this case according to respondent's counsel some of the documents were clearly personal in nature and the remaining documents were not organized to facilitate review after approximately hours respondent's counsel offered petitioners at the calendar call on date petitioner notified the court of his new address a nuisance settlement and informed petitioner that he could call him at any time up to p m if petitioners decided to accept the offer petitioners did not respond to the offer petitioner clara s fajardo did not appear at any time during the trial session nor did she respond to respondent's counsel's repeated attempts by letter and telephone to contact her concerning this case discussion rule a authorizes either party to move for a summary_judgment in the moving party's favor upon all or any part of the legal issues in controversy rule b requires that the opposing party file a written response within such period as the court may direct and provides that a decision in favor of the moving party shall be rendered if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law see also 98_tc_518 affd 17_f3d_965 7th cir 85_tc_527 the moving party bears the burden of showing that no genuine issue exists as to any material fact and that he is entitled to judgment on the substantive issues as a matter of law see 477_us_317 interpreting fed r civ p on which rule was modeled 78_tc_412 with respect to issues on which the nonmoving party bears the burden_of_proof at trial the party moving for summary_judgment may satisfy his burden by showing'--that is pointing out to the trial court---that there is an absence of evidence to support the nonmoving party's case celotex corp v catrett supra pincite in deciding whether to grant summary_judgment we view the facts and the inferences drawn from them in the light most favorable to the nonmoving party see 477_us_242 85_tc_812 79_tc_340 on this record we must grant respondent's motion for summary_judgment respondent's motion is grounded upon a complete lack of evidence in the record regarding the factual issues raised by the petition and on concessions deemed admitted under rule as the parties with the burden_of_proof at trial see rule a petitioners could not defend against respondent's motion for summary_judgment by silence they had an six out of the seven requests for admissions were requests for concessions of legal liability whether such requests are proper under rule is an issue we need not decide since the record before us is sufficient to grant respondent's motion for summary_judgment without relying on the concessions obligation to respond imposed both by rule and by court order a motion for summary_judgment under rule requires the nonmoving party to demonstrate by affidavit deposition answers to interrogatories and admissions or other evidentiary materials satisfying the requirements of rule that there is a genuine issue of material fact for trial see celotex corp v catrett supra pincite petitioners have failed to do so in celotex corp the supreme court examined the burden imposed on a party moving for summary_judgment under rule of the federal rules of civil procedure with respect to issues on which the nonmoving party had the burden_of_proof at trial the case involved an asbestos action in which one of the corporate defendants had filed a motion for summary_judgment without attaching affidavits or other similar material negating the plaintiff's claims the district_court granted the motion for summary_judgment because there was no showing that the plaintiff's deceased husband was exposed to the defendant's product within the period of limitations the plaintiff appealed and the court_of_appeals for the district of columbia circuit reversed holding that the motion for summary_judgment was defective because the moving party did not present any evidence to support its motion the supreme court granted certiorari and reversed holding that the plain language of rule of the federal rules of civil procedure compelled the result under rule c summary_judgment is proper 'if the pleadings depositions answers to interrogatories and admissions on file together with the affidavits if any show that there is no genuine issue as to any material fact and that the moving party is entitled to a judgment as a matter of law ' in our view the plain language of rule c mandates the entry of summary_judgment after adequate time for discovery and upon motion against a party who fails to make a showing sufficient to establish the existence of an element essential to that party's case and on which that party will bear the burden_of_proof at trial in sucha situation there can be 'no genuine issue as to any material fact ' since a complete failure of proof concerning an essential element of the nonmoving party's case necessarily renders all other facts immaterial the moving party is ‘entitled to a judgment as a matter of law' because the nonmoving party has failed to make a sufficient showing on an essential element of her case with respect to which she has the burden_of_proof xk kek celotex corp v catrett supra pincite rule b and rule c of the federal rules of civil procedure impose identical standards using virtually identical language the supreme court's decision in celotex corp v catrett supra confirms that we may enter a summary_judgment in favor of the moving party where the nonmoving party has the burden_of_proof at trial and fails to respond to a summary_judgment motion as required by rule for the reasons stated and to reflect the foregoing an appropriate order will be issued and decision will be entered for respondent
